Opinion issued December 22, 2006








 




In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01064-CV



IN RE MARIA VIRGINIA LUNA RAMOS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

 Relator, Maria Virginia Luna Ramos, has filed a petition for writ of mandamus
asking this court to direct the respondent (1) to vacate his order of November 8, 2006,
denying relator's motion to transfer the underlying suit, (2) and to direct the respondent
to transfer the underlying suit from Harris County to Bexar County.
	We deny the petition for writ of mandamus.  We lift our stay of proceedings
ordered November 28, 2006. 
PER CURIAM
	Panel consists of Justices Nuchia, Jennings, and Higley.
 
1.              
   
2.               -